ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_ORD_01_NA_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


 MARITIME DELIMITATION
  IN THE INDIAN OCEAN
        (SOMALIA v. KENYA)


     ORDER OF 2 FEBRUARY 2017




          2017
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


 DÉLIMITATION MARITIME
  DANS L’OCÉAN INDIEN
        (SOMALIE c. KENYA)


  ORDONNANCE DU 2 FÉVRIER 2017

                                               Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 2 February 2017,
                                          I.C.J. Reports 2017, p. 88




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                               (Somalie c. Kenya), ordonnance du 2 février 2017,
                                           C.I.J. Recueil 2017, p. 88




                                                                                 1116
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157314-5




4 CIJ1116.indb 2                                                                        8/12/17 10:39

                        2 FEBRUARY 2017

                            ORDER




MARITIME DELIMITATION
 IN THE INDIAN OCEAN
  (SOMALIA v. KENYA)




DÉLIMITATION MARITIME
 DANS L’OCÉAN INDIEN
  (SOMALIE c. KENYA)




                        2 FÉVRIER 2017

                        ORDONNANCE

                                                                          88



              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2017
                                                                                   2017
                               2 février 2017                                    2 février
                                                                                Rôle général
                                                                                  no 161
               DÉLIMITATION MARITIME
                DANS L’OCÉAN INDIEN
                         (SOMALIE c. KENYA)




                            ORDONNANCE


Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Robinson,
           Crawford, Gevorgian, juges ; M. Guillaume, juge ad hoc ;
           M. Couvreur, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et l’article 79, paragraphe 9, de son
Règlement,
   Vu la requête déposée au Greﬀe de la Cour le 28 août 2014, par laquelle
la République fédérale de Somalie a introduit une instance contre la
République du Kenya au sujet d’un diﬀérend portant sur « l’établissement
de la frontière maritime unique séparant la Somalie et le Kenya dans
l’océan Indien et délimitant la mer territoriale, la zone économique exclu-
sive … et le plateau continental, y compris la partie de celui-ci qui s’étend
au-delà de la limite des 200 milles marins »,
   Vu l’ordonnance du 16 octobre 2014, par laquelle le président de la
Cour, compte tenu des vues des Parties, a ﬁxé au 13 juillet 2015 la date
d’expiration du délai pour le dépôt du mémoire de la République fédérale
de Somalie et au 27 mai 2016 la date d’expiration du délai pour le dépôt
du contre-mémoire de la République du Kenya,

                                                                           4

              délimitation maritime (ordonnance 2 II 17)                     89

   Vu le mémoire de la République fédérale de Somalie déposé dans le
délai ainsi ﬁxé,
   Vu les exceptions préliminaires d’incompétence de la Cour et d’irrece-
vabilité de la requête soulevées par le Gouvernement de la République du
Kenya le 7 octobre 2015 ;
   Considérant que le dépôt des exceptions préliminaires de la République
du Kenya a eu pour eﬀet, en vertu de l’article 79, paragraphe 5, du Règle-
ment, de suspendre la procédure sur le fond ;
   Considérant que, par son arrêt en date du 2 février 2017, la Cour a
déclaré qu’elle avait compétence pour connaître de la requête déposée par
la République fédérale de Somalie le 28 août 2014 et que ladite requête
était recevable,
  Fixe au 18 décembre 2017 la date d’expiration du délai pour le dépôt
du contre-mémoire de la République du Kenya ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le deux février deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Somalie et au Gouvernement de la République du Kenya.


                                                        Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.




                                                                              5

